Exhibit 10

TELLABS, INC.

Form of Executive Performance Stock Units Statement for:

[EMPLOYEE NAME]

Congratulations, you were granted an Executive Performance Stock Units (PSU)
Award on                      by the Compensation Committee of Tellabs, Inc.’s
(the “Company”) Board of Directors. The following summarizes your PSU Award:

PERFORMANCE STOCK UNITS AWARD

 

PSUs Awarded:                        (subject to the vesting and payout terms
provided for in the Terms of the                      Performance Stock Units
Agreement)

PERFORMANCE TARGETS/PAYOUT/VESTING:

 

Performance Targets:   Cumulative                      operating earnings and
revenue, as detailed in the Terms of the                      Performance Stock
Units Agreement attached to this PSU Statement. Payout Range:   Up to
                     shares of Tellabs common stock may be earned for each PSU
based upon levels of cumulative operating earnings and revenue achieved, as
detailed in the Terms of the                      Performance Stock Units
Agreement attached to this PSU Statement. Vesting Date:   Except in limited
circumstances, earned shares will only vest and be issued to you if you are
continually employed by the Company or its subsidiaries through the vesting date
of                     .

This PSU Award is issued under the Tellabs, Inc. 2004 Incentive Compensation
Plan (“Plan”) in consideration of you remaining an employee of the Company
and/or one of its subsidiaries. If you accept the terms of this PSU Award, you
consent to be bound by all of the terms and conditions of this PSU Award
Statement, which includes the accompanying Terms of the                     
Performance Stock Units Award Agreement, and the Plan. You also acknowledge that
you have been given access to the summary description of the Plan and a copy of
the Plan.

To the extent not otherwise defined herein, capitalized terms shall have the
meaning ascribed to them in the Plan.

This Award Statement, including the accompanying Terms of the
                     Performance Stock Units Award Agreement, constitutes part
of a prospectus covering securities that have been registered under the
Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

TELLABS, INC.

Form of Terms of the                      Performance Stock Units Award
Agreement

 

Type of Award:   

Performance Stock Units (“PSUs”), representing an opportunity to earn shares of
common stock of Tellabs, Inc. (the “Company” or “Tellabs”).

 

The number of shares, if any, earned with respect to the PSUs will depend upon
the Company’s financial results during the                      fiscal year(s)
as compared to the Performance Targets described below, and, except as provided
below, your right to receive any shares earned will depend on your continued
employment through                      (the “vesting date”).

Performance Targets:   

The performance targets will be achieved if the Company’s cumulative
                     operating earnings exceeds a minimum of
                     or the Company’s                      total revenue exceeds
a minimum of                     , respectively (“Performance Targets”).

 

“Operating earnings” and “revenue” for the measurement period and the resulting
cumulative                      operating earnings and                     
revenue shall be the amounts certified by the Company’s Compensation Committee
based upon the Company’s published financial results for                     
determined on a GAAP basis, with operating earnings adjusted to exclude the
effects of (a) purchased intangible asset amortization, (b) acquisition-related
charges (such as in-process R&D, amortization of deferred compensation, closing
costs), (c) stock-based compensation award expenses under SFAS 123R, and (d)
restructuring charges and asset impairment charges. The cumulative amounts as
certified are referred to below as “                      Operating earnings”
and “                     Revenue,” respectively.



--------------------------------------------------------------------------------

Shares Earned:   The number of shares of Tellabs stock earned with respect to
each PSU granted is determined based on the levels of cumulative
                     Operating earnings and                      Revenue
achieved, and the weighting factor and payout rate set forth in the following
table (with straightline extrapolation between performance levels):

 

             PERFORMANCE ($M)          WEIGHTING   MINIMUM    PLAN    MODEL   
MAXIMUM  

__________

Operating earnings

        %   ___    ___    ___    ___  

__________

Revenue

        %   ___    ___    ___    ___   Payout Rate      ___    ___    ___    ___

 

  The “payout rate” reflects the number of shares earned per PSU as a result of
the corresponding financial performance achieved, adjusted to reflect the
applicable weighting factor. The maximum payout rate is                     , or
                     shares per PSU. Issuance of Shares:   Shares of Tellabs
stock will be issued to you on or as soon as practicable after the
                     vesting date based upon the payout rate for each PSU
earned.



--------------------------------------------------------------------------------

Effect of Termination of Employment and Change in Control:   

Except as provided below, all PSUs held by you will be forfeited and/or
cancelled and no shares of Company stock will be issued with respect thereto if
prior to the                      vesting date, you cease to be an employee of
the Company and/or one of its subsidiaries.

 

In the event of termination of your employment due to death, disability or
involuntary termination by the Company without cause prior to
                    , a prorated portion of your PSUs will not be forfeited and
cancelled, but instead will remain outstanding through the vesting date. To the
extent that shares are issued with respect to the PSUs (based on the Performance
Targets), you or your beneficiaries will receive a pro rated number of the
shares otherwise issuable to you. The prorated amount of shares issuable to you
or your beneficiaries will be the product of the total number of shares you
would have otherwise received had you been employed through the
                     vesting date multiplied by a fraction (not greater than
one), the numerator of which is the number of full months of employment you
completed from                      through the date of termination of
employment and the denominator of which is                     .

 

Your employment will be deemed to have been terminated for “cause” in the event
the Compensation Committee determines that the termination was due to your
willful failure to perform your duties after written notice and chance to cure,
your gross negligence or willful misconduct with respect to your duties, your
knowing violation of a material requirement of the Company’s Integrity Policy,
code of conduct, the Sarbanes-Oxley Act of 2002 or other material provision of
securities law or your conviction for a felony or crime involving moral
turpitude, dishonesty, fraud, theft or similar acts.

 

In the event of a Change of Control prior to                     , all
outstanding PSUs will be vested at a payout rate of                      shares
for each PSU or, if greater, the payout rate determined by the Compensation
Committee based on the Committee’s assessment of the Company’s financial
performance as of the Change of Control taking into account the Performance
Targets as of such Change of Control, but in no event greater than the maximum
payout rate.

No Voting or Dividend Rights; Adjustments:   

Since PSUs do not represent actual shares, you do not have any voting rights or
dividend rights under the PSUs.

 

The number of PSUs and/or number of shares of stock issuable with respect to a
PSU shall be adjusted in the event, of a stock dividend, split or other
corporate event as more fully set forth in the Plan.



--------------------------------------------------------------------------------

Tax Considerations:   Refer to accompanying Summary of Tax Considerations.
Transferability:   No PSUs granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, otherwise than by
will or by the laws of descent and distribution.



--------------------------------------------------------------------------------

TELLABS, INC.

Summary of Tax Considerations

Relating to Executive Performance Stock Units Awards under the Plan

Set forth below is a summary of certain tax consequences relating to the
Executive Performance Stock Units Awards under the Tellabs, Inc. 2004 Incentive
Compensation Plan, as amended. This discussion does not purport to be complete
and does not cover, among other things, state, provincial and local tax
treatment, and should not be considered tax advice by the Company. This summary
is provided merely to inform you of certain potential tax consequences. The
taxes applicable to you may vary depending on your personal situation, and the
Company strongly recommends that you consult with your own tax advisors
regarding the actual tax consequences to you.

UNITED STATES

Federal Income Tax Considerations: No income is recognized upon receipt of an
award of PSUs. At the time the PSUs are earned and shares are issued, income
equal to the then fair market value of stock plus cash received is recognized.
The capital gain or loss holding period for any stock begins when ordinary
income is recognized. Any subsequent capital gain or loss is measured by the
difference between the fair market value of the stock upon which the ordinary
income recognized was based and the amount received upon sale or exchange of the
shares.

Tax Withholding: Any income or other tax withholding which applies at the time
shares are issued will be satisfied by the Company withholding from the shares
of stock issuable, a number of shares of Stock then having a fair market value
equal to the amount sufficient to satisfy the minimum statutory Federal, state
and local tax (including the FICA and Medicare tax obligation) withholding
required by law.